Citation Nr: 0637936	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  06-13 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318. 

3.  Entitlement to burial benefits.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from July 1940 to January 1961; he died in July 
2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, as well as 
her claim of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.  

In November 2006, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
U.S.C.A. § 7107(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).  

The Board also notes that, by letter dated October 27, 2005, 
the appellant was informed that no additional burial benefits 
were payable.  Subsequently, in November 2005, the appellant 
submitted a notice of disagreement (NOD) with the denial of 
additional burial benefits.  However, a review of the record 
shows that the RO has not issued a statement of the case 
(SOC) with regard to the claim for additional burial 
benefits.  So, for the reasons discussed below, this issue 
must be remanded to the RO as opposed to merely referred 
there.  See Manlincon v. West, 12 Vet. App. 328 (1999).  That 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
when further action, on her part, is required.  


FINDINGS OF FACT

1.  The veteran died in July 2005, at the age of 87.  
According to the death certificate, the immediate cause of 
his death was reported as cardiopulmonary arrest due to, or 
as a consequence of, hypertension due to, or as a consequence 
of, chronic obstructive pulmonary disease (COPD) due to, or 
as a consequence of chronic malnutrition.  No other 
significant condition contributing to the veteran's death was 
reported on the death certificate.  No autopsy was performed.  

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss, rated as 70 percent 
disabling; bilateral tinnitus, rated as 10 percent disabling; 
gunshot wound to the scalp, rated as 0 percent disabling; 
duodenal ulcer, status post subtotal gastric resection, rated 
as 0 percent disabling; and traumatic arthritis of the left 
middle finger, rated as 0 percent disabling.  

3.  The fatal disease processes were not manifested during 
service or within one year of separation and are unrelated to 
service.  

4.  Death was unrelated to service or a service-connected 
disease or injury.  

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death.   


CONCLUSIONS OF LAW

1.  A disease or injury incurred in or aggravated by service 
did not cause or contribute substantially or materially to 
the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, 3.312 (2006).  

2.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.22 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in August 2005 from the agency of original jurisdiction 
(AOJ) to the appellant that was issued prior to the initial 
AOJ decision.  That letter informed the appellant of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess at 14.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for the 
cause of the veteran's death, the evidence necessary to 
establish eligibility to DIC benefits under 38 U.S.C.A. 
§ 1318, and she has been provided all the criteria necessary 
for establishing service connection, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The record indicates that the veteran served on active duty 
with the U. S. Air Force from Navy from July 1940 to January 
1961.  His separation document indicates that he was awarded 
the Combat Infantryman's Badge in June 1944, 1 Bronze Star in 
support of Philippine Liberation; and he was awarded the 
Purple Heart.  

The record reflects that the veteran died in July 2005, at 
the age of 87.  A certificate of death, dated in July 2005, 
shows that the veteran's death was attributed to 
cardiopulmonary arrest due to, or as a consequence of, 
hypertension due to, or as a consequence of, chronic 
obstructive pulmonary disease (COPD) due to, or as a 
consequence of chronic malnutrition.  No other significant 
condition contributing to the veteran's death was reported on 
the death certificate.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for bilateral hearing loss, rated as 70 percent 
disabling; bilateral tinnitus, rated as 10 percent disabling; 
gunshot wound to the scalp, rated as 0 percent disabling; 
duodenal ulcer, status post subtotal gastric resection, rated 
as 0 percent disabling; and trauma arthritis of the left 
middle finger, rated as 0 percent disabling.  

The veteran's service medical records are negative for any 
complaints or findings referable to cardiovascular disease, 
hypertension, lung disease, or chronic malnutrition.  An 
electrocardiogram (EKG) in November 1959 was interpreted as 
within normal limits.  An EKG in December 1960 was within 
normal limits.  At the time of his retirement examination in 
February 1961, the veteran denied that he had ever had high 
blood pressure; clinical evaluation of his cardiovascular 
system was normal.  Blood pressure was 120/78; pulse was 64 
sitting, 104 after exercise, and 68 2 minutes after.  The EKG 
was reported as normal.  The record is devoid of any medical 
records during the period from 1961 to 1997.  

Of record are private treatment reports from Baylor Senior 
Health Center, dated from October 1997 to February 2001.  
During an initial history and physical in October 1997, it 
was noted that the veteran had not been having any 
significant symptoms except for some mild constipation; it 
was noted that the veteran had no history of hypertension, 
diabetes mellitus, and coronary artery disease (CAD).  An 
electrocardiogram (EKG) revealed a normal sinus rhythm, 1st 
degree AV block.  His peptic ulcer disease was completely 
asymptomatic.  An office note, dated in May 2000, reported 
that the veteran had not been seen anywhere since October 
1998; his major concern was of a tremor for the last few 
months.  Following an evaluation, the pertinent diagnoses 
were: probable Parkinson's disease; remote peptic ulcer 
disease; elevated PSA secondary to benign prostatic 
hypertrophy; presbycusis; hypercholesterolemia; status post 
appendectomy; status post bilateral aphakia; status post 
removal of skin cancers; palpitations with essential normal 
Holter monitors x2; and status post rupture bilateral biceps 
tendons proximally.  

On the occasion of a VA examination in November 2001, it was 
reported that the veteran had a condition called orthostatic 
hypotension; specifically, when he got up a little quickly, 
his blood pressure dropped.  It was noted that this condition 
was secondary to aging, poor orthostatic condition, related 
to his Parkinson's disease.  On examination, blood pressure 
reading was 90/60; it then dropped to 80/60 when the veteran 
stood up.  The lungs were clear to auscultation and 
percussion.  Heart examination was normal; no enlargement, 
murmurs, or rhythm distribution.  The pertinent diagnosis was 
mild orthostatic hypotension due to aging and debility.  

The record indicates that the veteran was admitted to the 
Covenant Health Center on March 10, 2005, with a 2 to 3 day 
history of severe left flank pain.  It was noted that his 
past medical history included hypertension, partial 
gastrectomy, Parkinson disease for 7 years, and prostate 
cancer apparently clinically localized.  On examination, 
blood pressure reading was 155/83.  The lungs were clear.  
Examination of the cardiovascular system revealed regular 
rate and rhythm.  


III.  Legal Analysis.

A.  S/C for the cause of death.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2006).  Where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and cardiovascular disease, renal disease 
or diabetes mellitus are manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (1).  The debilitating effects of a service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c) 
(3), (4).  

In deciding this case, it must be determined whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced), with the appellant prevailing 
in either event, or whether the preponderance of the evidence 
is against the claim, in which case it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that evidence supporting a claim or being in relative 
equipoise is more than evidence that merely suggests a 
possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
appellant to prevail.  Id. at 56.  

Upon careful review of the evidentiary record, the Board 
finds no competent evidence which establishes the onset of 
the fatal disease process, hypertension, COPD, or chronic 
malnutrition, during the veteran's active service.  As well, 
the Board finds no clinical evidence showing manifestation or 
diagnoses of a cardiovascular disease or hypertension within 
a one year period of his discharge from service.  Rather, at 
the time of his separation from service, the EKG, chest X-
ray, lungs, chest, heart, and vascular system were normal.  
His blood pressure was 120/78; pulse rates were 64 sitting, 
104 after exercise, and 68 2 minutes thereafter.  No 
competent professional has established that the normal 
findings, the blood pressure or the pulse rates were 
indicative of any pathology.  Therefore, hypertension, which 
led to the veteran's death, may not be presumed to have been 
incurred during his active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the 
medical evidence of record notes that a cardiovascular 
disease or symptoms related thereto are not shown for many 
years after service.  Specifically, the first clinical 
evidence of any disability related to the veteran's death was 
recorded in March 2005, approximately 44 years after service.  
It is also noted that COPD and malnutrition were not 
diagnosed until 2005, shortly before the veteran's death.  
Thus, there is no competent evidence suggesting that 
hypertension or COPD was present in service or until years 
thereafter, nor is there any medical evidence suggesting that 
either disorder was related to service.  

In light of the foregoing, the Board finds that the fatal 
diseases, which led to the veteran's death, were not present 
in service or manifest to a compensable degree within one 
year after separation from service.  In fact, as noted above, 
hypertension was not clinically documented until March 2005, 
and COPD and malnutrition were also diagnosed in 2005, many 
years following the veteran's separation from military 
service.  Thus, service connection would not be warranted for 
the terminal conditions either on the basis of direct service 
incurrence or on the basis of having become manifest to the 
required degree within one year following the veteran's 
separation from military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Again, 
there is no medical evidence of cardiovascular disease, 
including hypertension, COPD, or malnutrition during service, 
and no records tending to suggest that the veteran was 
treated for or diagnosed with these conditions any earlier 
than 40 years after service.  Furthermore, no competent 
evidence attributes the causes of the veteran's death to 
active service.  

Furthermore, the Board does not find any competent evidence 
of record that the veteran's service-connected disabilities 
contributed to the cause of his death.  There is nothing in 
the record that suggests that hearing loss, tinnitus, a left 
finger disability, the scalp wound or the duodenal ulcer 
played any role in producing death.  Thus, the Board must 
find that the preponderance of the evidence establishes that 
the veteran's service-connected disabilities did not 
contribute to the cause of his death.  The claim for service 
connection for the cause of the veteran's death, therefore, 
must be denied.  The benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).  See Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001) (benefit of 
doubt rule does not apply when preponderance of the evidence 
is against a claim).  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent evidence 
to provide a nexus between any in-service injury or disease 
and the conditions that caused and contributed to cause the 
veteran's death.  At this time, there is no competent 
evidence of the fatal disease process during service, there 
is no competent evidence of the fatal disease processes 
within one year of separation and there is no competent 
evidence relating the processes to service.  Although the 
veteran may have engaged in combat, there is no competent 
evidence linking the fatal processes to combat.  38 U.S.C.A. 
§ 1154.  Lastly, there is no evidence that the veteran had 
been a prisoner of war.  

Therefore, and for the reasons discussed above, although we 
sympathize with the appellant's loss of her husband, the 
Board finds that the veteran's death was unrelated to service 
or a service-connected disability.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  

B.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318.

As previously discussed, the late veteran served in combat 
during World War II; however, his service records do not 
establish that he was not a prisoner of war.  He was 
honorably discharged from active duty in January 1961.  The 
record reflects that he died in July 2005 and the Board has 
determined in this decision that his cause of death was not 
related to his period of service.  

At the time of the veteran's death, service connection was in 
effect for bilateral hearing loss, rated as 70 percent 
disabling, effective from December 20, 2004; bilateral 
tinnitus, rated as 10 percent disabling, effective January 
10, 2001; gunshot wound to the scalp, rated as 0 percent 
disabling, effective January 10, 2001; duodenal ulcer, status 
post subtotal gastric resection, rated as 0 percent 
disabling, effective January 10, 2001; and trauma arthritis 
of the left middle finger, rated as 0 percent disabling, 
effective January 10, 2001.  

The veteran in the instant case was not a former prisoner of 
war.  He was not rated by VA as totally disabled for a 
continuous period of at least 10 years immediately preceding 
death, and was not continuously rated as totally disabled for 
a period of not less than five years from the date of his 
discharge from active duty.  

There was no allegation of clear and unmistakable error in 
any prior decision regarding the evaluations assigned to the 
veteran's service-connected disabilities.  The Board notes 
that in December 2004, the veteran had filed a claim for 
increased compensation based on individual unemployability.  
A rating action in June 2005 increased the rating for 
bilateral hearing loss from 40 percent to 70 percent; 
however, the RO denied the claim for a TDIU.  

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.22(a) (2006).  

The Board notes that in the case of Wingo v. West, 11 Vet. 
App. 307 (1998), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran in a claim had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if the veteran had applied for compensation during his 
lifetime.  

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  The current appeal stems from a claim for 
DIC that was filed in October 2001, after the final rule 
amending 38 C.F.R. § 3.22(a) went into effect.  Therefore, a 
hypothetical claim is not authorized under 38 U.S.C.A. 
§ 1318.  

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a) (2) (veteran required to have 
been rated totally disabled for a continuous period of eight 
years prior to death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106. The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2). See 67 Fed. Reg. 16,309-16,317 (April 5, 
2002), effective May 6, 2002.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a) (2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, as 
"hypothetical entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 38 C.F.R. § 3.22 were "interpretative," the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.  

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a) (2) 
or 1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.   

As noted, the veteran was not a prisoner of war, he died more 
than 44 years following his retirement from active service, 
and he was not receiving or entitled to receive compensation 
at the 100 percent rate for the 10-year period immediately 
preceding his death.  There has been no allegation of clear 
and unmistakable error in any prior decision regarding the 
ratings assigned for the veteran's service-connected 
disabilities, nor has the appellant or her representative 
identified any other basis for granting this claim.  The 
"enhanced DIC" benefit provided for in 38 U.S.C.A. 
§ 1311(a)(2) is only applicable to disabilities associated 
with the veteran's cause of death that were rated 100 percent 
eight years prior to the date of death.  As the service-
connected disabilities are not related to the veteran's cause 
of death, 38 U.S.C.A. § 1311(a) (2) does not provide a basis 
to allow the appellant's DIC claim.  

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
There is no basis for finding that the veteran had service 
connected disability rated as totally disabling for at least 
10 years prior to his death, or five years immediately 
following service.  Thus, the basic threshold criteria for 
establishing entitlement to benefits under 38 U.S.C.A. § 1318 
are not met. As such, the preponderance of the evidence is 
against the claim.  Reasonable doubt does not arise and the 
claim is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  


REMAND

In an October 2005 letter determination, the RO denied the 
appellant's claim for additional burial benefits.  A November 
2005 notice of disagreement (NOD) clearly expressed 
disagreement with the denial; however, the RO has not yet 
issued a statement of the case (SOC) as to that claim.  
Accordingly, the Board is required to remand this matter to 
the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

In light of the foregoing, this matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should furnish to the 
appellant and her representative a SOC, 
along with a VA Form 9, and afford them 
the opportunity to submit a substantive 
appeal on the issue of entitlement to 
additional burial benefits.  

2.  The appellant and her representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected (as regards the 
claim for additional burial benefits, 
within 60 days of the issuance of the 
SOC).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until she receives 
further notice.  The purposes of this REMAND are to further 
develop the record and to the accord the appellant due 
process of law.  By this remand, the Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


